Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of simultaneous delivery of precursors with controlling the composition by altering flow rates in the reply filed on 10/25/22 is acknowledged.
Claims 9, 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 13-16, 18-21, 23, 24, 26, 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nittala (US 20120149213).
Regarding claim 1. Nittala teaches in fig. 11 an apparatus (the entire reactor with connected pipings, power sources, etc [107]) for depositing a silicon-carbon-containing film onto a substrate (this is intended use related to an operation performed using the reactor without structurally limiting it, MPEP 2114; various dielectric films [0003-0006] may be formed according to intended use recipes, raw materials that can be changed as desired), the apparatus comprising: a reaction chamber (1124, [107]) including a pedestal (gr. Heater block 1120+wafer ped 1118 [107-108]) for supporting the substrate ([108]); a precursor gas delivery source (at least the gas lines 1110 [109]) configured to provide at least first and second organo-silicon precursors ([0034 0065]; further, the gases used do not structurally limit the apparatus and are intended use materials that can be changed according to desired processes MPEP 2114) through one or more first gas inlets (fig. 11 at least three lines with inlets fig. 11) into the reaction chamber (the 3 inlets flow into 1124), wherein each of the first and second organo-silicon precursors comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond (again, the precursors are intended as discussed, further the chemicals listed [65] contains those bonds); a plasma source ([0006 54], remote plasma source, same as applicant) separate from the reaction chamber (as disc, remote from the chamber [0006 54]) and configured to generate radicals ([6 53]), wherein the radicals are generated from a source gas selected from a group consisting of: hydrogen, ammonia, and amine (the gas type/chemical is an intended use as disc; [74 78-79] uses amines/ammonia for precursors); and a second gas inlet (showerhead 1114 [107] fig. 1 or another piping that must exist to directly connect to the chamber to allow plasma from said RPS into the chamber for the plasma process inside the chamber to happen [0006 54]) for introducing the radicals from the plasma source into the reaction chamber (as disc) so that the radicals react with the first and second organo-silicon precursors to deposit the silicon-carbon-containing film on the substrate (this is an intended use process and does not structurally limit the apparatus, similar to said gases previously); and a controller (controller [17 117-120]) configured to control the plasma source, a flow of the first organo-silicon precursor, a flow of the second organo-silicon precursor, and the radicals (it controls everything, gas flow, plasma power, pressure [117-120]), wherein the controller is configured to modulate a composition of the silicon-carbon-containing film based at least in part on a chemistry of the second organo-silicon precursor (C-doped silicon oxide films are formed [64 70 84]; it is noted that any change or modulation to the contents/chemical composition of a film is going to be based on the chemistry/identity of the reactants since it is the ingredients that make up the film, eg. when the controller is C doping the film/adding C to the film composition, it is based on/selecting/using the identity/chemistry of the C-containing precursor according to the recipe; eg the C containing organo-Si listed in [70 84]), wherein the second organo-silicon precursor further comprises one or both of a silicon-oxygen (Si-0) bond and a silicon-nitrogen (Si-N) bond (again, the gases/chemicals used are intended uses; further [84] the gases have at least SiN/C bonds same as applicant’s pgpub [54]).
Regarding claim 2. Nittala teaches the apparatus of claim 1, wherein the controller is configured to modulate the composition of the silicon-carbon-containing film based at least in part on a flow rate of the second organo-silicon precursor relative to the first organo-silicon precursor (interval based application process of gases to form a film is always based on one flow rate relative to the other, such as one is on, the other is off; e.g. when an organosilicon gas is applied from the Si containing gases [65] and then in the post deposition anneal in the same chamber [85 96], the C doping organosilicon [70] is applied, hence the doping step of adding C to the film composition is controlled based on flow rate of the Si organosilicon being lower/off relative to higher C containing organosilicon; as disc in claim 1, all the processes are controlled by the controller, e.g. via recipe).
Regarding claim 3. Nittala teaches the apparatus of claim 1, wherein the controller is configured to vary a ratio of flow rates between the first organo-silicon precursor and the second organo-silicon precursor over time during deposition of the silicon-carbon-containing film, thereby tuning the composition of the silicon-carbon-containing film (as disc in claim 2, the first Si organosilicon flow is varied from on to off in the later doping state while vice versa for C doping organosilicon, tuning the film composition from initially Si added to later C added).
Regarding claim 4. Nittala teaches the apparatus of claim 3, wherein the composition of the silicon-carbon- containing film is graded so that relative atomic concentrations of silicon, carbon, nitrogen, and oxygen at an upper surface of the silicon-carbon-containing film are different than at a lower surface of the silicon-carbon-containing film (the details of the workpiece/substrate do not structurally limit the apparatus and is an intended use product which can be replaced or changed depending on the materials, substrates and processing conditions used, MPEP 2115 2114).
Regarding claim 5. Nittala teaches the apparatus of claim 1, wherein the precursor gas delivery source is further configured to provide a third organo-silicon precursor (such as an additional C doping organosilicon precursor [70]) through the one or more first gas inlets (all the gases applied through 1110, fig. 11) into the reaction chamber (as disc in claim 1), wherein the controller is configured to flow the third organo-silicon precursor into the reaction chamber instead of the second organo- silicon precursor and modify the composition of the silicon-carbon-containing film (during a later doping stage as disc in claim 2, 3, where the C dopant organosilicons are applied instead of the Si organosilicon).
Regarding claim 6. Nittala teaches the apparatus of claim 1, wherein an effective dielectric constant of the silicon- carbon-containing film is between 8.5 and 2.5 (see claim 4 regarding details of the workpiece).
Regarding claim 7. Nittala teaches the apparatus of claim 1, wherein an effective dielectric constant of the silicon- carbon-containing film is less than 2.5 (see claim 6).
Regarding claim 8. Nittala teaches the apparatus of claim 1, wherein the controller is configured to flow the second organo-silicon precursor simultaneously together with the first organo-silicon precursor towards the substrate (such as two organoSi dopants flowed together [70]; as disc prev, gas flow is controlled by the controller).
Regarding claim 10. Nittala teaches the apparatus of claim 1, wherein the plasma source is configured to generate hydrogen radicals ([0006 53]; also it is noted the RPS generates plasma which contains radicals, regarding hydrogen, it is an intended use as prev discussed).
Regarding claim 13. Nittala teaches the apparatus of claim 1, wherein the controller is configured to cause the apparatus to deposit the silicon-carbon-containing film over exposed metal on the substrate without oxidizing the exposed metal (this is material related, i.e. related to compatibility/oxide proof of the metal on the substrate which is a detail of the workpiece and does not structurally limit the apparatus, see claim 4; e.g. the metal material on the substrate can be exchanged to be a suitable one for the process to not be oxidized by the reaction).
Regarding claim 14. Nittala teaches the apparatus of claim 1, wherein the controller is configured to control the composition of the silicon-carbon-containing film to obtain a desired wet or dry etch rate (the desired etch rate is a broad term and is also a property of the film and also the etch process, which are both intended uses and do not limit the apparatus structure, MPEP 2114 2115; e.g. any film made can have a desired etch rate depending on the user’s needs and his etch process used on it).
Regarding claim 15. Nittala teaches the apparatus of claim 1, wherein the controller is configured to control the composition of the silicon-carbon-containing film to obtain a desired density (similar to claim 14, this is property of the workpiece and any film density can be considered desired depending on the user’s tastes).
Regarding claim 16. Nittala teaches the apparatus of claim 1, wherein at least one of the first or the second organo- silicon precursor comprises a siloxane, wherein the siloxane comprises pentamethyldisiloxane (PMDSO) or tetramethyldisiloxane (TMDSO) (the process materials/gases are intended uses, see claim 1).
Regarding claim 18. Nittala teaches an apparatus (see claim 1) for depositing a silicon-carbon-containing film onto a substrate (claim 1), the apparatus comprising: a reaction chamber (claim 1) including a pedestal (claim 1) for supporting the substrate (claim 1); a precursor gas delivery source (claim 1) configured to provide at least first and second precursors through one or more first gas inlets (claim 1) into the reaction chamber (claim 1), wherein the first precursor comprises one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si-H) bond (claim 1 such as in [65]), and wherein the second precursor has a chemistry that is different than the first precursor (the chemical identity of the material used in the process is intended as discussed in claim 1; further Nittala teaches various different Si-containing and C-containing precursors having at least SiSi or SiH [65], see the chemicals listed in citations in claim 1; oxidizing precursors [52]); a plasma source (claim 1) separate from the reaction chamber (claim 1) and configured to generate radicals, wherein the radicals are generated from a source gas selected from a group consisting of: hydrogen, ammonia, and amine (see claim 1); and a second gas inlet (claim 1) for introducing the radicals from the plasma source into the reaction chamber (clai m1) so that the radicals react with the first and second precursors to deposit the silicon-carbon-containing film on the substrate (claim 1); and a controller (claim 1) configured to vary a ratio of flow rates between the first precursor and the second precursor over time (the process used, which is controlled by the controller via recipe, runs alternatively/sequential [44 80] which is discussed in US 7582555 cited by ref [36] discloses in fig. 3 depositing Si then O, hence the flow rate ratio of the Si:O gases varies from 100:0 in Si step 303 then reversed or at least changed so that O is no longer 0 in the O step 307), thereby tuning a composition of the silicon-carbon- containing film across a thickness of the silicon-carbon-containing film (eg O composition is increased/adjusted from the Si to O steps across the C-doped Si-Ox film as it grows across the surface and thickness since the film is grown in bulk and surrounded by the reactive gases; it is noted the C is incorporated during the deposition reaction [64 70 93]).
Regarding claim 19. Nittala teaches the apparatus of claim 18, wherein the second precursor comprises a silicon- carbon (Si-C) bond and one or both of a silicon-silicon (Si-Si) bond and a silicon-hydrogen (Si- H) bond (it is noted that the process gas and materials used do not limit the apparatus structure and are intended uses which can be exchanged, disc in claim 1).
Regarding claim 20. Nittala teaches the apparatus of claim 19, wherein the second precursor further comprises one or both of a silicon-oxygen (Si-0) bond or a silicon-nitrogen (Si-N) bond (see claim 19).
Regarding claim 21. Nittala teaches the apparatus of claim 18, wherein the silicon-carbon-containing film has a varying concentration of oxygen and nitrogen between an upper surface and a lower surface of the silicon-carbon-containing film (it is noted that the details of the workpiece/substrate do not structurally limit the apparatus and is an intended use product which can be replaced or changed depending on the materials, substrates and processing conditions used, MPEP 2115 2114).
Regarding claim 23. Nittala teaches the apparatus of claim 18, wherein the controller is configured to control the composition of the silicon-carbon-containing film to obtain a desired wet or dry etch rate (see claim 14).
Regarding claim 24. Nittala teaches the apparatus of claim 18, wherein the controller is configured to control the composition of the silicon-carbon-containing film to obtain a desired density (see claim 15).
Regarding claim 26. Nittala teaches the apparatus of claim 18, wherein the silicon-carbon-containing film is a hermetic or diffusion barrier (see claim 4 regarding details of the workpiece/product made).
Regarding claim 27. Nittala teaches the apparatus of claim 18, wherein the controller is configured to cause the radicals to react with the first and second precursors in an environment adjacent to the substrate that is free or substantially free of ions ([53] no ions present in significant amounts) and ultraviolet (UV) radiation (no controlled UV is provided during deposition; UV is used in post-dep treatment [96]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nittala (US 20120149213) in view of Elers (US 20100099264).
Regarding claim 11. Nittala teaches the apparatus of claim 10, but does not explicitly teach wherein the controller is configured to cause the hydrogen radicals to be in a ground state in an environment adjacent to the substrate, however Elers teaches in [43] that products of H plasma contains ground state radicals therefore it would be obvious to those skilled in the art at time of the invention that the H plasma inside the chamber and in proximity of the substrate contains at least some ground state H radicals; and cause the environment adjacent to the substrate to be free or substantially free of ions and ultraviolet (UV) radiation (see claim 27).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nittala (US 20120149213) in view of Kumagai (US 20040050328).
Regarding claim 12. Nittala teaches the apparatus of claim 10, but does not explicitly teach wherein the controller is configured to cause the hydrogen radicals to have sufficient energy to break Si-H bonds and Si-Si bonds but preserve at least one of Si-O, Si-C, or Si-N bonds in the first and second organo-silicon precursors, however Kumagai teaches in [19 20 23] the benefits of having no short lived charged particles and ions while using oxygen as an example of ground state radicals and molecular states, which are consistent with lower energy/ground state radicals used by the applicant for the claimed purposes [36 37], it would be obvious to those skilled in the art at the invention time to modify Nittala to prevent vigorous reaction, reduce particles and have superior film characteristics [19 20 23].
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nittala (US 20120149213).
Regarding claim 17. Nittala teaches the apparatus of claim 1, wherein the controller is configured to deposit the silicon-carbon-containing film at a pressure between 0.5 Torr and 10 Torr (10 Torr [89]) but does not teach it is also done at a temperature between 500C and 5000C, however Nittala teaches in [90] that temperature affects deposition time and thus is a result effective parameter; it would be obvious to those skilled in the art at invention time to optimize the deposition temperature to control deposition time; for optimization of ranges, see MPEP 2144.05.  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nittala (US 20120149213) in view of Sui (US 20100224322).
Regarding claim 22. Nittala teaches the apparatus of claim 18, but does not tach wherein the plasma source is configured to generate hydrogen radicals from a capacitively coupled plasma in the plasma source, however Sui teaches in fig. 1, 3, 4, 11 [25-28 41], title, the remote plasma source with generator 122/235 is configured to generate plasma from a capacitively coupled plasma in the plasma source (has parallel electrodes 131/320 or via other means [41]); it would be obvious to those skilled in the art at invention time to modify Nittala to provide a remote plasma system with one of many alternate ways of generating plasma [24 40] as well as create hi axial RF field that facilitates plasma ignition [41].  
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nittala (US 20120149213) in view of Yamamoto (US 20050014315).
Regarding claim 25. Nittala teaches the apparatus of claim 18, but does not teach wherein the controller is configured to obtain a porosity of the silicon-carbon-containing film to be between about 20% and about 50%, however Yamamoto teaches in [16] that porosity of a film affects film quality and strength and thus is a result effective parameter. It would be obvious to those skilled in the art at invention time to optimize the porosity of the film to control film strength and quality. For optimization of ranges, MPEP 2144.05 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718